 
EXHIBIT 10.4
 
Agreement
 
Apollo - Black Fox Financing

 
Priority agreement

--------------------------------------------------------------------------------

 
RMB Resources Inc.
 
Macquarie Bank Limited
 
RMB Australia Holdings Limited
 
Apollo Gold Corporation
 
[logo.jpg]
   
QV.1 Building 250 St Georges Terrace Perth WA 6000 Australia
GPO Box U1942 Perth WA 6845 Australia
 
Sydney  Melbourne  Perth  Brisbane  Singapore
Telephone +61 8 9211 7777  Facsimile +61 8 9211 7878
www.freehills.com  DX 104 Perth
 
Correspondent offices in Hanoi  Ho Chi Minh City  Jakarta




--------------------------------------------------------------------------------


 
[logo1.jpg]
 
 
Contents
 

  Table of contents             The agreement
1
          Operative part
3
       
1
Definitions and interpretation
3
 
1.1
Definitions
3
 
1.2
Interpretation
7
 
1.3
Inclusive expressions
8
 
1.4
Business Day
8
     
2
Priorities
8
 
2.1
Order of priority
8
 
2.2
Term of priorities
8
     
3
Payments
9
 
3.1
Accounting for funds received or recovered
9
 
3.2
Currency of payments
9
 
3.3
Amounts payable on demand
9
     
4
Representations and warranties
9
 
4.1
Representations and warranties of the parties
9
 
4.2
Representations and warranties of the Creditors
10
 
4.3
Survival of representations and warranties
10
     
5
Undertakings, consents, acknowledgments
10
 
5.1
Execution of the Securities
10
 
5.2
Dealing with the Securities
10
 
5.3
Documents of title
10
 
5.4
Insurance and compensation
11
 
5.5
Acknowledgments of APG
11
 
5.6
Default by a Creditor
11
 
5.7
Further assurance
11
     
6
Enforcement
12
 
6.1
Enforcement of Securities
12
 
6.2
Manner of enforcement
12
 
6.3
No obligation to marshal
12
     
7
Tax, costs and expenses
12
 
7.1
Tax
12
 
7.2
Costs and expenses
13
     
8
Saving provisions
13
 
8.1
Non-avoidance
13
 
8.2
Exclusion of moratorium
14
 
8.3
Continuing indemnities
14
     
9
General
14
 
9.1
Confidential information
14
 
9.2
Notices
14

 
Priority agreement    Contents 1

 
 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
 
 
Contents
 

 
9.3
Governing law and jurisdiction
15
 
9.4
Prohibition and enforceability
15
 
9.5
Waivers
15
 
9.6
Variation
15
 
9.7
Cumulative rights
15
 
9.8
Assignment
16
 
9.9
Attorneys
16
 
9.10
Security Agent’s limitation of liability protection
16
         
Schedules
   
Notice details
18
         
Signing page
19

 
Priority agreement    Contents 2


 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
 
 
The agreement
 
 
Priority agreement

 
Date     December 10, 2008
 
Between the parties
 
 
First Creditors
 
RMB Resources Inc.
 
a company incorporated under the laws of Delaware, United States of America
 
of Suite 900, 143 Union Boulevard, Lakewood, Colorado, United States of America
 
Macquarie Bank Limited
 
a company incorporated under the laws of Australia
 
ACN 008 583 542 of Level 1, No. 1 Martin Place, Sydney NSW 2000, Australia
 
RMB Australia Holdings Limited
 
a company incorporated under the laws of Australia
 
of Level 13, 60 Castlereagh Street, Sydney, New South Wales 2000, Australia
 
 
Second Creditors
 
RMB Resources Inc.
 
a company incorporated under the laws of Delaware, United States of America
 
of Suite 900, 143 Union Boulevard, Lakewood, Colorado, United States of America
 
RMB Australia Holdings Limited
 
a company incorporated under the laws of Australia
 
of Level 13, 60 Castlereagh Street, Sydney, New South Wales 2000, Australia
 
 
APG
 
Apollo Gold Corporation
 
a corporation existing under the laws of the Yukon Territory, Canada
 
of 5655 South Yosemite Street, Suite 200 Greenwood Village, Colorado 80111-3220,
United States of America

 
Priority agreement    Page 1

 
 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
 
 
The agreement
 

       
 
Background
 
 
1
 
APG has granted, or will grant, the First Securities to the First Creditors.
           
2
APG has granted, or will grant, the Second Securities to the Second Creditors.
           
3
The parties have agreed to regulate the order of priorities between the First
Securities and the Second Securities as provided in this agreement.
     
 
This agreement witnesses
 
 
that in consideration of, among other things, the mutual promises contained in
this agreement, the parties agree as set out in the Operative part of this
agreement.
 

 
Priority agreement    Page 2



 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
 
 
Operative part
 
1
Definitions and interpretation
 

 
1.1
Definitions

 
The meanings of the terms used in this document are set out below.
 
Term
 
 
Meaning
 
 
APG
 
 
 
Apollo Gold Corporation, a corporation existing under the laws of the Yukon
Territory, Canada.
 
 
Business Day
 
 
1
 
for the purposes of clause 9.2, a day on which banks are open for business in
the city where the notice or other communication is received excluding a
Saturday, Sunday or public holiday; and
           
2
 
for all other purposes, a day on which banks are open for business in Denver,
United States of America and Toronto, Canada, excluding a Saturday, Sunday or
public holiday.
 
 
Controller
 
 
in relation to a body corporate, any receiver, receiver and manager or any other
person (whether or not as agent for that body corporate), which is in possession
or has control of that body corporate’s property for the purposes of enforcing
an Encumbrance.
 
 
Creditor
 
 
1
 
the First Creditor; or
 
   
2
 
the Second Creditor.
 
 
Debt
 
 
the First Debt or the Second Debt and, in relation to the First Creditors, means
the First Debt and, in relation to the Second Creditors, means the Second Debt.
 
 
Encumbrance
 
 
an interest or power:
 
   
1
reserved in or over an interest in any asset including any retention of title;
or
 
   
2
created or otherwise arising in or over an interest in any asset under a bill of
sale, mortgage, charge, lien, pledge, trust or power,
 
   
by way of, or having similar commercial effect to, security for the payment of a
debt, any other monetary obligation or the performance of any other obligation
and includes any agreement to grant or create any of the above.
 

 
Priority agreement    Page 3


 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
1   Definitions and interpretation

 
Term
 
 
Meaning
 
 
Facility Agreement
 
 
 
1
 
the First Facility Agreement; and
 
   
2
the Second Facility Agreement.
 
 
First Creditor
 
 
 
each of:
 
   
1
RMB Resources Inc. in its capacity as the Security Agent and in its capacity as
agent under the First Facility Agreement;
 
   
2
RMB Australia Holdings Limited and Macquarie Bank Limited, each in their
capacity as financiers under the First Facility Agreement; and
 
   
3
each ‘Beneficiary’ as that term is defined in the Security Agent Agreement.
 
 
First Debt
 
 
 
all debts and monetary liabilities of APG to the First Creditors on any account
and in any capacity from time to time secured by the First Securities,
irrespective of whether the debts or liabilities:
 
   
1
are present or future;
 
   
2
are actual, prospective, contingent or otherwise;
 
   
3
are at any time ascertained or unascertained;
 
   
4
are owed or incurred by or on account of APG alone, or severally or jointly with
any other person;
 
   
5
are owed or incurred to or for the account of the First Creditors alone, or
severally or jointly with any other person;
 
   
6
are owed or incurred as principal, interest, fees, charges, taxes, duties or
other imposts, damages (whether for breach of contract or tort or incurred on
any other ground), losses, costs or expenses, or on any other account; or
 
   
7
comprise any combination of the above.
 
 
First Facility Agreement
 
 
 
the Bridge Facility Agreement dated on or about the date of this agreement
between APG, the Security Agent, RMB Australia Holdings Limited and Macquarie
Bank Limited, as amended, supplemented, modified, extended, renewed, novated,
refinanced, restated or replaced from time to time.
 
 
First Securities
 
 
 
1
 
General Security Agreement dated on or about the date of this agreement between
the Security Agent and APG;
 
   
2
the Security Agent Agreement;
 
   
3
Real Property Charge / Mortgage dated on or about the date of this agreement
between the Security Agent and APG;
 
   
4
the Blocked Account and Control Agreement dated on or about the date of this
agreement between the Security Agent, APG and U.S. Bank National Association;
and
 
   
5
any other present or future Encumbrance, Guarantee or other document or
agreement created or entered into as security for the payment of any of the
First Debt.
 

 
Priority agreement    Page 4


 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
1   Definitions and interpretation

 
Term
 
 
Meaning

 
Fund
 
 
 
has the meaning given in the Security Agent Agreement.
 
 
Government Agency
 
 
 
any government or any governmental, semi-governmental, administrative, fiscal or
judicial body, department, commission, authority, tribunal, agency or entity.
 
 
Guarantee
 
 
any guarantee, suretyship, letter of comfort or any other obligation:
   
 
1
 
to provide funds (whether by the advance or payment of money, the purchase of or
subscription for shares or other securities, the purchase of assets or services,
or otherwise) for the payment or discharge of;
   
 
2
 
to indemnify any person against the consequences of default in the payment of;
or
   
 
3
 
to be responsible for,
   
 
any indebtedness of any other person or the assumption of any responsibility or
obligation in respect of the insolvency or the financial condition of any other
person.
 
 
Officer
 
 
 
1
 
in relation to APG, a director or a secretary, or a person notified to the
Creditors to be an authorised officer, of APG; and
 
    2
in relation to a Creditor, a person whose title includes the word ‘Director’,
‘Managing Director’, ‘Manager’, ‘President’ or ‘Vice President’ and any other
person appointed by the Creditor to act as its authorised officer for the
purposes of this agreement.
 
 
Order of Priority
 
 
 
the order of priority set out in clause 2.1.
 
 
Power
 
 
 
any right, power, authority, discretion or remedy conferred on a Creditor by
this agreement or any applicable law or the Securities.
 
 
Receiver
 
 
 
a receiver or a receiver and manager appointed under a Security.
 
 
Second Creditor
 
 
each of:
   
 
1
 
RMB Resources Inc. in its capacity as agent under the Second Facility Agreement
and the Second Securities; and
 
   
2
RMB Resources Australia Holdings Limited in its capacity as financier under the
Second Facility Agreement.
 
 
Second Debt
 
 
 
all debts and monetary liabilities of APG to the Second Creditors on any account
and in any capacity from time to time secured by the Second Securities,
irrespective of whether the debts or liabilities:
 

 
Priority agreement    Page 5


 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
1   Definitions and interpretation

 
Term
 
Meaning
 
           
1
are present or future;
           
2
are actual, prospective, contingent or otherwise;
           
3
are at any time ascertained or unascertained;
           
4
are owed or incurred by or on account of APG alone, or severally or jointly with
any other person;
           
5
are owed or incurred to or for the account of the Second Creditors  alone, or
severally or jointly with any other person;
           
6
are owed or incurred as principal, interest, fees, charges, taxes, duties or
other imposts, damages (whether for breach of contract or tort or incurred on
any other ground), losses, costs or expenses, or on any other account; or
           
7
comprise any combination of the above.
             
Second Facility Agreement
 
the Facility Agreement dated 12 October 2007 between Montana Tunnels Mining,
Inc., Apollo Gold, Inc., APG and each Second Creditor, as amended and restated
by an Amendment and Restatement Agreement dated 30 June 2008, and as further
amended, supplemented, modified, extended, renewed, novated, refinanced,
restated or replaced from time to time.
               
Second Securities
 
1
the Share Pledge Agreement over the shares in Apollo Gold, Inc. dated 12 October
2007 between the Security Agent and APG;
           
2
the General Security Agreement dated 30 June 2008 between the Security Agent and
APG;
           
3
the Charge / Mortgage dated 31 July 2008 between the Security Agent and APG; and
           
4
any other present or future Encumbrance, Guarantee or other document or
agreement which covers the collateral secured by the First Securities and
created or entered into as security for the payment of any of the Second Debt.
 
     
Security
 
a First Security or a Second Security and, in relation to the First Creditors,
means a First Security and, in relation to the Second Creditors, means a Second
Security.
           
Security Agent
 
RMB Resources Inc., in its capacity as security agent under the First
Securities.
           
Security Agent Agreement
 
the Security Agent Agreement dated on or about the date of this agreement
between APG, the Security Agent, RMB Australia Holdings Limited and Macquarie
Bank Limited.
               
Tax
 
1
any tax, levy, charge, impost, duty, fee, deduction, compulsory loan or
withholding; or
         

 
Priority agreement    Page 6


 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
1   Definitions and interpretation

 
Term
 
Meaning
                 
2
any income, stamp or transaction duty, tax or charge,
         
which is assessed, levied, imposed or collected by any Government Agency and
includes any interest, fine, penalty, charge, fee or other payment imposed on or
in respect of any of the above.
           
US$ and United States Dollars
 
the lawful currency of the United States of America.
     

 
1.2
Interpretation

 
In this agreement, headings and bold type are for convenience only and do not
affect the interpretation of this agreement and, unless the context otherwise
requires:
 
(a)
words indicating the singular include the plural and vice versa;

 
(b)
words indicating a gender include any gender;

 
(c)
other parts of speech and grammatical forms of a word or phrase defined in this
agreement have a corresponding meaning;

 
(d)
an expression suggesting or referring to a natural person includes any company,
partnership, joint venture, association, corporation or other body corporate and
any Government Agency;

 
(e)
a reference to any thing (including any right) includes a part of that thing but
nothing in this clause 1.2(e) implies that performance of part of an obligation
constitutes performance of the obligation;

 
(f)
a reference to a clause, party, attachment, exhibit or schedule is a reference
to a clause of, and a party, attachment, exhibit and schedule to, this agreement
and a reference to this agreement includes any attachment, exhibit and schedule;

 
(g)
a reference to a statute, regulation, proclamation, ordinance or by-law includes
all statutes, regulations, proclamations, ordinances or by-laws amending,
consolidating or replacing it, whether passed by the same or another Government
Agency with legal power to do so, and a reference to a statute includes all
regulations, proclamations, ordinances and by-laws issued under that statute;

 
(h)
a reference to a document includes all amendments or supplements to, or
replacements or novations of, that document;

 
(i)
a reference to liquidation includes official management, appointment of an
administrator, compromise, arrangement, merger, amalgamation, reconstruction,
winding up, dissolution, assignment for the benefit of a creditor, scheme,
composition or arrangement with a creditor, insolvency, bankruptcy, or a similar
procedure or, where applicable, changes in the constitution of any partnership
or person or death;

 
(j)
a reference to a party to a document includes that party’s successors and
permitted assigns;

 
(k)
a reference to an agreement other than this agreement includes an undertaking,
deed, agreement or legally enforceable arrangement or understanding whether or
not in writing;

 
Priority agreement    Page 7

 
 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
2   Priorities

 
(l)
a reference to an asset includes all property of any nature, including a
business, and all rights, revenues and benefits;

 
(m)
a reference to a document includes any agreement in writing, or any certificate,
notice, instrument or other document of any kind;

 
(n)
no provision of this agreement will be construed adversely to a party solely on
the ground that the party was responsible for the preparation of this agreement
or that provision;

 
(o)
a covenant or agreement on the part of two or more persons binds them jointly
and severally; and

 
(p)
a reference to a body, other than a party to this agreement (including an
institute, association or authority), whether statutory or not:

 
 
(1)
which ceases to exist; or

 
 
(2)
whose powers or functions are transferred to another body,

 
is a reference to the body which replaces it or which substantially succeeds to
its powers or functions.
 
1.3
Inclusive expressions

 
Specifying anything in this agreement after the words ‘include’ or ‘for example’
or similar expressions does not limit what else is included unless there is
express wording to the contrary.
 
1.4
Business Day

 
Where the day on or by which any thing is to be done is not a Business Day, that
thing must be done on or by the preceding Business Day.
 
2
Priorities

 
2.1
Order of priority

 
(a)
The order of priority in respect of the Securities is:

 
 
(1)
first priority: the First Securities for the First Debt; and

 
 
(2)
second priority: the Second Securities for the Second Debt.

 
The rights of the Second Creditors under the Second Securities are postponed to
the rights of the First Creditors under the First Securities to the extent
necessary to give effect to this agreement.
 
2.2
Term of priorities

 
The Order of Priority applies until the later of:
 
(a)
the date the First Debt is fully paid; and

 
(b)
the date the First Securities are discharged in accordance with their terms,

 
or until this agreement is terminated by agreement in writing between the
Creditors.
 
Priority agreement    Page 8


 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
3   Payments

 
3
Payments

 
3.1
Accounting for funds received or recovered

 
(a)
If at any time a Creditor or a Receiver under a Security of that Creditor
receives or recovers any part of the Debts in excess of the amount to which the
Creditor is entitled under the terms of this agreement, whether by payment,
set-off, banker’s right of combination of accounts, banker’s lien, counterclaim,
abatement or otherwise it must:

 
 
(1)
promptly notify the other Creditor of the amount received or recovered; and

 
 
(2)
pay to the other Creditor so much of the amount received or recovered to the
extent necessary to give effect to this agreement.

 
(b)
If an amount is paid by a Creditor to the other Creditor under clause 3.1(a):

 
 
(1)
the payer is regarded as not having received or recovered the amount from APG;

 
 
(2)
APG remains liable to the payer for the amount; and

 
 
(3)
subject to clause 3.1(c), the Debt of the payee is reduced by that amount.

 
(c)
To the extent that clause 3.1(b) is void, voidable or otherwise not enforceable,
APG indemnifies the payer against the payment of the amount paid under
clause 3.1(a) by the payer to the other Creditor.

 
3.2
Currency of payments

 
All payments under this agreement must be made in US$.
 
3.3
Amounts payable on demand

 
If any amount payable under this agreement is not expressed to be payable on a
specified date, that amount is payable on demand.
 
4
Representations and warranties

 
4.1
Representations and warranties of the parties

 
Each party represents and warrants to each other party that:
 
(a)
registration: it is a corporation registered (or taken to be registered) in
accordance with the laws of its place of incorporation and validly existing
under those laws;

 
(b)
authority: it has power and authority to enter into and perform its obligations
under this agreement;

 
(c)
authorisations: it has taken all necessary action to authorise the execution,
delivery and performance of this agreement;

 
(d)
binding obligations: this agreement constitutes its legal, valid and binding
obligations and, subject to any necessary stamping and registration, is
enforceable in accordance with its terms subject to laws generally affecting
creditors’ rights and to principles of equity; and

 
(e)
transaction permitted: the execution, delivery and performance by it of this
agreement do not and will not violate, breach, or result in a contravention of:

 
 
(1)
any law, regulation or authorisation;

 
Priority agreement    Page 9

 
 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
5   Undertakings, consents, acknowledgments

 
 
(2)
its constitution or other constituent documents.

 
(f)
default under its Securities: it has not received any notice of, and is not
otherwise aware of, any default or event of default (however described) under
any of the Securities.

 
4.2
Representations and warranties of the Creditors

 
Each Creditor represents and warrants to each other Creditor that it is
absolutely entitled to its Debt free from any Encumbrance.
 
4.3
Survival of representations and warranties

 
The representations and warranties in clause 4.1 survive the execution of this
agreement.
 
5
Undertakings, consents, acknowledgments

 
5.1
Execution of the Securities

 
Each Creditor:
 
(a)
consents to the creation and execution by APG of the Securities in favour of the
other Creditor; and

 
(b)
acknowledges that the granting by APG of those Securities in favour of the other
Creditor does not constitute a breach by APG of any covenant or condition
contained in or implied by, or an event of default (however described) under,
any of its Securities or its Facility Agreement.

 
5.2
Dealing with the Securities

 
(a)
A Creditor must not:

 
 
(1)
deal with, sell or otherwise part with possession of;

 
 
(2)
create, permit, suffer to exist, or agree to, any interest or Encumbrance, being
over; or

 
 
(3)
attempt to do anything listed in clause 5.2(a)(1) and clause 5.2(a)(2) in
respect of,

 
any of its Securities without the prior written consent of the other Creditor.
 
(b)
The consent of a Creditor required under clause 5.2(a) must not be withheld or
delayed if:

 
 
(1)
the relevant dealing is made expressly subject to the terms of this agreement;
and

 
 
(2)
the person with whom the relevant dealing is made enters into an agreement by
which it is bound by the provisions of this agreement in the same manner as the
relevant Creditor is bound.

 
(c)
Subject to clause 6.1, clause 5.2(a) does not apply to any dealing which
represents or results from the enforcement of or the exercise any Power under
(including the appointment of a Controller) any of the Securities.

 
5.3
Documents of title

 
(a)
The First Creditors are entitled to hold all documents evidencing or relating to
title to any property subject to the First Securities.

 
Priority agreement    Page 10


 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
5   Undertakings, consents, acknowledgments

 
(b)
The Second Creditors must deposit with the Security Agent all such title
documents held by it.

 
(c)
The First Creditors must as soon as reasonably practicable after:

 
 
(1)
the First Debt has been fully paid; and

 
 
(2)
the First Securities have been discharged in full,

 
if the Second Securities have not yet been discharged in full, deliver to the
Second Creditors all documents of title held by the First Creditors in relation
to the assets the subject of the Second Securities.
 
5.4
Insurance and compensation

 
(a)
If a Second Creditor has a right under the Second Securities or the Second
Facility Agreement to:

 
 
(1)
make, enforce, settle or compromise claims; or

 
 
(2)
sue for, recover or give any discharge for money payable,

 
under, or in respect of any insurance policy or right of compensation of APG,
then the Second Creditor must not exercise that right without the prior written
consent of the First Creditors.
 
(b)
If, for any reason, a Second Creditor receives or recovers any money from any
insurance policy or right of compensation of that kind , the Second Creditor
must account for it in accordance with clause 3 as if it were a recovery of its
Debt.

 
5.5
Acknowledgments of APG

 
APG consents to the provisions of this agreement and agrees that:
 
(a)
no benefit of any kind accrues to APG under this agreement;

 
(b)
the rights of a Creditor against APG, and the rights, obligations and
liabilities of APG, in respect of any of the Debts or Securities are only
affected by this agreement to the extent expressly provided in this agreement;
and

 
(c)
it must not do any thing which causes a Creditor to be in breach of this
agreement.

 
5.6
Default by a Creditor

 
Any breach of, or any default under, this agreement by a Creditor does not:
 
(a)
affect any obligation of APG to that Creditor or any other Creditor under a
Facility Agreement or any of the Securities;

 
(b)
permit APG to exercise any right, power, authority, discretion or remedy against
that Creditor or any other Creditor; or

 
(c)
make either Creditor liable to APG as a result of the breach or default.

 
5.7
Further assurance

 
Each party must, upon request by a Creditor, but at the cost of APG, do or cause
to be done anything which more satisfactorily secures the rights of that
Creditor under this agreement in a manner not inconsistent with any provision of
this agreement including the execution of any document and the delivery of
documents of title.
 
Priority agreement    Page 11


 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
6   Enforcement

 
6
Enforcement

 
6.1
Enforcement of Securities

 
(a)
The Second Creditors may not enforce, or exercise any Power (including the
appointment of a Controller) in relation to the Second Securities without first
giving the First Creditors 20 Business Days’ notice of their intention to
enforce or exercise any Power.

 
(b)
Upon receipt of notice under clause 6.1(a), the First Creditors, to the extent
they are entitled to do so under the First Facility Agreement or the First
Securities, may enforce or exercise any Power (including the appointment of a
Controller) in relation to the First Securities, or elect not to enforce or
exercise any Power.

 
(c)
If the Second Creditors enforce or exercise any Power (including the appointment
of a Controller) or attempt to enforce or exercise any Power (including the
appointment of a Controller) in relation to the Second Securities and the First
Creditors then enforce or exercise any Power (including the appointment of a
Controller) in relation to the First Securities in accordance with clause 6.1,
then the First Creditor will have the conduct of those enforcement proceedings
with respect to the property the subject of the First Securities.

 
6.2
Manner of enforcement

 
A Creditor is free to determine in its absolute discretion the extent, if any,
to which it has recourse to any Security and the extent to which it has recourse
to any source other than a Security.
 
6.3
No obligation to marshal

 
APG waives any right it may have under the doctrine of marshalling and agrees
that, before a Creditor enforces a Security, the Creditor is not required to
marshal, or to enforce or apply under, or appropriate, recover or exercise:
 
(a)
any Encumbrance held at any time by the Creditor; or

 
(b)
any money or asset which the Creditor at any time holds or is entitled to
receive.

 
7
Tax, costs and expenses

 
7.1
Tax

 
(a)
APG must pay any fine, penalty or other cost in respect of a failure to pay any
Tax described in clause 16.2(a) of the Facility Agreement and incurred in
relation to this agreement, except to the extent that the fine, penalty or other
cost is caused by a Creditor’s failure to lodge money received from APG within 5
Business Days before the due date for lodgement.

 
(b)
APG indemnifies each Creditor against any amount payable by APG under
clause 7.1(a) or both which that Creditor paid.

 
Priority agreement    Page 12


 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
8   Saving provisions

 
7.2
Costs and expenses

 
APG must pay all costs and expenses of each Creditor in relation to:
 
(a)
the negotiation, preparation, execution, delivery, stamping, registration,
completion, variation and discharge of this agreement or any document
contemplated by this agreement;

 
(b)
the enforcement, protection or waiver, or attempted enforcement or protection,
of any rights under this agreement or any document contemplated by this
agreement;

 
(c)
the consent or approval of the Creditor given under this agreement or any
document contemplated by this agreement; and

 
(d)
any enquiry by any Government Agency involving APG,

 
including:
 
(e)
any administration costs of the Creditor in relation to the matters referred to
in clauses 7.2(b), (c) and (d); and

 
(f)
any legal costs and expenses and any professional consultant’s fees for any of
the above on a full indemnity basis.

 
8
Saving provisions

 
8.1
Non-avoidance

 
The Order of Priority applies despite:
 
(a)
the respective times and dates upon which, or the order in which, any of the
Securities are executed, delivered or registered;

 
(b)
the respective times and dates upon which, or the order in which, the debts and
monetary liabilities comprising all or any part of any of the Debts are incurred
or become due;

 
(c)
anything contained in any of the Securities;

 
(d)
the enforcement or attempted enforcement of, or the exercise or attempted
exercise of any Power;

 
(e)
the repayment from time to time of all or any part of any of the Debts;

 
(f)
the fluctuation (including any reduction and subsequent increase) from time to
time of all or any part of any Debt, whether by the advance or further advance
of any moneys, the provision or further provision of financial accommodation, or
otherwise;

 
(g)
a Creditor being, or not being, from time to time obliged to:

 
 
(1)
make any advance or provide any other financial accommodation to, at the request
of, or for the benefit of, APG or any other person;

 
 
(2)
do anything which may cause moneys to become due by APG or any other person to
that Creditor;

 
(h)
all or any part of any of the Debts being contingent or prospective;

 
(i)
the appointment of a liquidator, receiver, receiver and manager, official
manager, administrator, other Controller or other similar officer to APG or any
other person or to all or any part of the assets of APG;

 
(j)
the liquidation of APG or any other person;

 
(k)
any provision of any statute or any rule of law or equity to the contrary;

 
(l)
any other thing whether or not of the same kind as above.

 
Priority agreement    Page 13


 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
9   General

 
8.2
Exclusion of moratorium

 
To the extent not excluded by law, a provision of any legislation which at any
time directly or indirectly lessens, stays, postpones, prevents or otherwise
prejudicially affects any Power is negatived and excluded from this agreement,
and all relief and protection conferred by or under that legislation is also
negatived and excluded.
 
8.3
Continuing indemnities

 
(a)
Each indemnity of APG contained in this agreement is a continuing obligation of
APG, despite:

 
 
(1)
any settlement of account; or

 
 
(2)
the occurrence of any other thing,

 
and remains in full force and effect until the Debts have been paid in full
 
(b)
Each indemnity in this agreement is an additional, separate and independent
obligation of APG and no one indemnity limits the generality of any other
indemnity.

 
9
General

 
9.1
Confidential information

 
Subject to the confidentiality provisions in each Facility Agreement and each
Security, each Creditor may disclose to the other Creditor any documents or
records of, or information about, APG, the Debts, the Securities, the assets the
subject of the Securities or APG’s business or affairs.
 
9.2
Notices

 
(a)
Any notice or other communication including any request, demand, consent or
approval, to or by a party to this agreement must be in legible writing and in
English addressed as shown at the commencement of this agreement in Schedule 1
or as specified to the sender by any party by notice;

 
(b)
If the sender is a company, any such notice or communication must be signed by
an Officer or under the common seal of the sender.

 
(c)
Any notice or other communication described in this clause 9.2 is regarded as
being given by the sender and received by the addressee:

 
 
(1)
if by delivery in person or by recognised overnight courier, when delivered to
the addressee;

 
 
(2)
if by post, on delivery to the addressee; or

 
 
(3)
if by facsimile transmission, when received by the addressee in legible form,

 
but if the delivery or receipt is on a day which is not a Business Day or is
after 4.00pm (addressee’s time) it is regarded as received at 9.00am on the
following Business Day.
 
(d)
Any notice or other communication described in this clause 9.2 can be relied
upon by the addressee and the addressee is not liable to any other person for
any consequences of that reliance if the addressee believes it to be genuine,
correct and authorised by the sender.

 
Priority agreement    Page 14


 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
9   General

 
(e)
A facsimile transmission is regarded as legible unless the addressee telephones
the sender within 24 hours after the transmission is received or regarded as
received under clause 9.2(c) and informs the sender that it is not legible.

 
9.3
Governing law and jurisdiction

 
(a)
This agreement is governed by the laws of the Province of Ontario and the laws
of Canada which are applicable in the Province of Ontario, other than any laws
which would result in the imposition of the laws of another jurisdiction.

 
(b)
Each party irrevocably submits to the non-exclusive jurisdiction of the federal
courts of the Province of Ontario.

 
(c)
Each party irrevocably waives any objection to the venue of any legal process on
the basis that the process has been brought in an inconvenient forum.

 
(d)
Each party irrevocably waives any immunity in respect of its obligations under
this agreement that it may acquire from the jurisdiction of any court or any
legal process for any reason including, but not limited to, the service of
notice, attachment before judgment, attachment in aid of execution or execution.

 
9.4
Prohibition and enforceability

 
(a)
Any provision of, or the application of any provision of, this agreement which
is prohibited in any jurisdiction is, in that jurisdiction, ineffective only to
the extent of that prohibition.

 
(b)
Any provision of, or the application of any provision of, this agreement which
is void, illegal or unenforceable in any jurisdiction does not affect the
validity, legality or enforceability of that provision in any other jurisdiction
or of the remaining provisions in that or any other jurisdiction.

 
9.5
Waivers

 
(a)
Waiver of any right arising from a breach of this agreement or of any Power
arising upon default under this agreement must be in writing and signed by the
party granting the waiver.

 
(b)
A failure or delay in exercise, or partial exercise, of:

 
 
(1)
a right arising from a breach of this agreement; or

 
 
(2)
a Power created or arising upon default under this agreement,

 
does not result in a waiver of that right or Power.
 
(c)
A party is not entitled to rely on a delay in the exercise or non-exercise of a
right or Power arising from a breach of this agreement or on a default under
this agreement as constituting a waiver of that right or Power.

 
(d)
A party may not rely on any conduct of another party as a defence to exercise of
a right or Power by that other party.

 
(e)
This clause may not itself be waived except by writing.

 
9.6
Variation

 
A variation of any term of this agreement must be in writing and signed by the
parties.
 
9.7
Cumulative rights

 
The Powers are cumulative and do not exclude any other rights, powers,
authorities, discretions or remedies of a Creditor.
 
Priority agreement    Page 15


 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
9   General

 
9.8
Assignment

 
(a)
A Creditor may assign or novate any of its rights and obligations under this
agreement to any person without the consent of the other Creditors or APG if:

 
 
(1)
any necessary prior Authorisation is obtained;

 
 
(2)
the assignment or novation is to a person in the RMB group of companies or the
Macquarie group of companies (as applicable) (which term includes any person,
partnership or corporate entity in that group); and

 
 
(3)
it notifies the  Borrower and each other Creditor.

 
(b)
APG may not assign any of its rights under this agreement without the prior
written consent of each of the Creditors.

 
9.9
Attorneys

 
Any Attorney executing this agreement states that the Attorney has no knowledge
of the revocation of the power of attorney appointing that Attorney.
 
9.10
Security Agent’s limitation of liability protection

 
(a)
Limitation of liability

 
 
(1)
The Security Agent enters into this agreement only in its capacity as security
agent under the Security Agent Agreement and in no other capacity.

 
 
(2)
A liability arising under or in connection with this agreement (whether that
liability arises under a specific provision of this agreement, for breach of
contract or otherwise) can be enforced against the Security Agent only to the
extent to which it can be satisfied out of property of the Fund out of which the
Security Agent is actually indemnified for the liability.

 
 
(3)
The limitation of the Security Agent’s liability under this clause 9.10 applies
despite any other provision of this agreement (other than clause 9.10(c)) and
extends to all liabilities and obligations of the Security Agent in relation to
any representation, warranty, conduct, omission, agreement or transaction
related to this agreement.

 
(b)
No action against the Security Agent personally

 
The parties may not:
 
 
(1)
sue the Security Agent personally;

 
 
(2)
seek the appointment of a liquidator, administrator, receiver or similar person
to the Security Agent; or

 
 
(3)
prove in any liquidation, administration or arrangement of or affecting the
Security Agent.

 
(c)
Exception

 
The provisions of this clause 9.10 will not apply to any obligation or liability
of the Security Agent to the extent that it is not satisfied because there is a
reduction in the extent, or an extinguishment, of the Security Agent’s
indemnification out of the assets of the Fund, as a result of the Security
Agent’s fraud, gross negligence or breach of trust.
 
Priority agreement    Page 16


 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
 
Signing page
 
Executed as an agreement
 

--------------------------------------------------------------------------------

 

 
First Creditor
 
 
Signed for
RMB Resources Inc.
By its authorised officer
   
By:
/s/ Richard A Winters
 
Authorised Officer
   
print name
Richard A Winters
 
title
 
President

 

 
First Creditor
     
Signed by
RMB Australia Holdings Limited
by
   
By:
/s/ Michael P.C. Brogan
 
Company Secretary/Director
   
print name
Michael P.C. Brogan
 
sign here
 
/s/ Gregory Gay
 
Director
 
print name
 
Gregory Gay

 
Priority agreement    Page 17


 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
Signing page

 

 
First Creditor
     
Signed for
Macquarie Bank Limited
by its attorneys
   
sign here
/s/ Katie Chol
 
/s/ Julia Mathison
 
Attorney
 
Attorney
       
print name
Katie Chol, Division Director
 
Julia Mathison, Senior Lawyer
     
in the presence of
   
sign here
/s/ Neshaat Mirzaie
 
/s/ Neshaat Mirzaie
 
Witness
 
Witness
       
print name
Neshaat Mirzaie, Lawyer
 
Neshaat Mirzaie, Lawyer

 
Priority agreement    Page 18


 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
Signing page

 

 
Second Creditor
     
Signed for
RMB Resources Inc.
By its authorised officer
   
By:
/s/ Richard A Winters
 
Authorised Officer
   
print name
Richard A Winters
   
title
President

 

 
Second Creditor
     
Signed by
RMB Australia Holdings Limited
by
   
sign here 
/s/ Michael P.C. Brogan
 
Company Secretary/Director
   
print name
Michael P.C. Brogan
   
sign here 
/s/ Gregory Gay
 
Director
   
print name
Gregory Gay

 
Priority agreement    Page 19


 
 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
Signing page

 

 
APG
     
Signed for
Apollo Gold Corporation
By its authorised signatory
   
By:
/s/ R D Russell
 
Authorised Signatory
   
print name
R David Russell
   
title
President and CEO

 
Priority agreement    Page 20


 
 

--------------------------------------------------------------------------------

 